DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00341-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
HAROLD W. PRUITT D/B/A
ALLSTAR TRANSMISSION,        §          APPEAL FROM
THE 
APPELLANT
 
V.        §          COUNTY COURT AT LAW NO. 2 OF
 
JOSE MACIAS AND JUAN MACIAS,
APPELLEES            §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
dismiss this appeal.  The motion is
signed by Appellant and his counsel.  No
decision having been delivered by this Court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure
42.1(a)(1).
Opinion delivered October 18, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(PUBLISH)